                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


JARED MODE, on behalf of himself and all         )
others similarly situated,                       )
                                                 )
      Plaintiffs,                                )
                                                 )
v.                                               )       No. 3:18-cv-00150-KDB-DSC
                                                 )
S-L DISTRIBUTION COMPANY, LLC,                   )
S-L DISTRIBUTION COMPANY, INC., and              )
S-L ROUTES, LLC,                                 )
                                                 )
      Defendants.                                )

       ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

      This matter comes before the Court on the Parties’ Joint Motion to Dismiss with

Prejudice (“Motion”) (Doc. No. 611). The Court having reviewed the Motion, GRANTS the

Motion and ORDERS as follows:

             1.     Leonard Button, Robert Richtsteig, Sandra Mateer, Steve Sobczak, Karen

                    Whitlock, Todd Born, Luke Applebee, Charles Moller, Claudia Portillo-

                    Guardado, Robert Culberston, Andrija Baricevic, Carl Yonce, Roger

                    Hilliard, Edward Levine, Donald Hipkins, Carla Godin, Kelly Longley,

                    Christina Nesta, Lamont Turner, Tina Vieweg, and Robert Walters claims

                    against S-L in the above-captioned action, including those brought under

                    the Fair Labor Standards Act, are dismissed with prejudice;

             2.     S-L’s counterclaims against Leonard Button, Robert Richtsteig, Sandra

                    Mateer, Steve Sobczak, Karen Whitlock, Todd Born, Luke Applebee,

                    Charles Moller, Claudia Portillo-Guardado, Robert Culberston, Andrija




     Case 3:18-cv-00150-KDB-DSC Document 613 Filed 02/02/21 Page 1 of 2
               Baricevic, Carl Yonce, Roger Hilliard, Edward Levine, Donald Hipkins,

               Carla Godin, Kelly Longley, Christina Nesta, Lamont Turner, Tina

               Vieweg, and Robert Walters, are dismissed with prejudice;

          3.   S-L’s third-party claims against Button Distributing, LLC, RA Rich, Inc.,

               Mateer Distribution, LLC, S&J Snack Distributor, LLC, Whitlock

               Vending, LLC, Todd’s Tire & Wheel, Inc., Applebee Deliveries, LLC,

               CCKA, LLC, A and P Takeover, LLC, L B Distributors, LLC, ANJ

               Corporation, Yonce Distributing, LLC, Pop A Bag, LLC, Edward Levine

               Distributors, Inc., DH Distribution, LLC, CG Snacks, LLC, B & E

               Operations, Inc., Queen City Snacks, LLC, K and A Distributing, LLC,

               Turner Distribution, Inc. and R.L. Walters Distributing, LLC are

               dismissed with prejudice; and

          4.   Each party will bear their own fees and costs.

SO ORDERED.

                                     Signed: February 1, 2021




   Case 3:18-cv-00150-KDB-DSC Document 613 Filed 02/02/21 Page 2 of 2
